lN THE UNlTED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION
IN RE: §
'LLOYD STEVEN "I`OWNSELI_l § ' CASE NO. 18-11615
§ CHAPTER 7

 

‘*"****DEBTOR

 

MOTION TO CONVERT FROM CHAPTER 7 TO CHAPTER 13

To the Honorable United States Bankruptcy Judge:
This pleading requests relief that may be adverse to your interest.

If not timely response is filed within twenty one (21) days from the date of
service, the relief requested in the motion will be granted without a hearing
being held.

A timely filed response is necessary for a hearing to be held.

LLOYD STEVEN TOWNSELL, Debtor herein, by and through his attorney and hereby file
this NOTICE OF CONVERSION TO CHAPTER 13, and as grounds therefore would show the
Court the following:

1. The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on 12/7/18.

2. The Debtor is eligible under section 109 of the bankruptcy Code to be Debtors under
Chapter 13. l

3. This case has not previously been converted.

4. The Debtor wishes to convert the case to a Chapter 13 because the Debtor cannot

complete the Chapter 13 Plan.

Respectfully submitted,
HICKSON LAW, P.C.

/s/Elizabeth Hickson

Elizabeth J. Hickson, SB NO. 09586000
4833 Spicewood Springs Rd., #200
Austin, T_X 78759

(512) 346-8597 phone

(512) 346-2047 fax

Attorney for Debtor

 

CERTIFICATE OF SERVICE

Pursuant to Local Rule 9013(g), the above signed hereby certifies that on 1/22/19, a true and
correct copy of the foregoing document was served by regular first class mail upon the following
7 parties-in-interest:77 7 7 7 f 77 7 7 7 7 7 7 7 7 7 7 7 7 77 77 7 77

 

 

7 'i*~"Wi*Via*electronie*notice 7

info@satijatrustee.com
rsatiia@satiiatrustee.com

ecf@ satij atrustee.com

rs 135 @trustesolutions.com
RS 13 5 @trustesolutions.net
rsatij a @ ecf. inforuptcy.com

US Trustee

903 San Jacinto, Suite 230
Austin, TX 78701
ustpregion07.au.ecf@usdoi.gov

 

Lloyd Steven Townsell
470 Holly Grove Street
Kyle, TX 78640

and to all creditors listed on the creditors matrix.

Lahel Matrix for local noticing
0542-1

Case 18-11615-tmd

Western District of Texas
Austin

Tue Jan 22 16:26:37 CST 2019

lst National Bank
PO Box 2509
omaha, NE 68103-2509

United States Trustee (SM617)
United States Trustee

903 San Jacinto Blvd, Suite 230
Austin, TX 78701-2450

1st Savings Bank
PO Box 2509
Omaha, NE 68103-2509

u.s. mower com
903 sm JAcnrro, sum 322
Ausrm, Tx 78701-2450

Blaze Credit Bank
PO Box 2509
Omaha, NE 68103-2509

 

 

Car America
PO Box 1482
Lockhart, TX 78644

Hays CISD

c/o Diane W. Sanders

Linebarger Goggan Blair 6 Sampson, LLP
P.O. Box 17428

Austin, TX 78760-7428

Indigo Bank
P0 Box 4488
Beaverton, OR 97076-4402

chen Loan Svcg

c/o Codilis & Staviarski PC
400 N Sam Eouston kay E #900A
Houston, TX 77060-3548

United States Trustee - AUlZ
United States Trustee

903 San Jacinto Blvd, Suite 230
Austin, TX 78701-2450

Ron Satija
P.O. Box 660208
Austin, TX 78766-7208

Credit One Bank
PO Box 60500
City of Industry, CA 91716-0500

Hays County

c/o Tara LeDay

P.O. Box 1269

Round Rock, TX 78680-1269

Merrick Bank
PO Box 9201
Old Bethpage, NY 11804-9001

Ocven Hortgage
PO Box 24736
West Palm Beach, FL 33416-4736

Waterleaf HOA
11149 Research, Suite 100
Austin, tx 78759-5227

End of Label Matrix

Mailable recipients 21
Bypassed recipients 0
Total 21

Flagship Credit
PO Box 965
Chadsford, PA 19317-0643

Bome US Credit
PO Box 2394
Omaha, NE 68103-2394

chen Loan Servicing

Codilis & Stawiarski, PC

400 N Sam Houston Pkwy E #900A
Houston, TX 77060-3548

Total Visa Card
PO Box 85710
Sioux Falls, SD 57118-5710

Lloyd Steven Townsell
4709 Holly Grove St.
Kyle, TX 78640

 

 

IN TI-[E UNlTED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION
IN RE: §
LLOYD STEVEN TOWNSELL § CASE NO. 18~1 1615
DEBTOR § CHAPTER 7

ORDER CONVERTING CASE FROM CHAPTER 7 TO CHAPTER 13

On this day came to be considered DEBTOR’S MOTION TO CONVERT CASE FROM
CHAPTER 7 TO CHAPTER 13. The Court having reviewed the facts in support of such Motion
finds the Motion was proper, the notice was proper, and that no responses having been filed,

finds that the conversation should be granted.
It is THEREFORE ORDERED that the Debtor’s MOTION TO CONVERT THE CASE FROM
CHAPTER 7 TO CHAPTER 13 is granted.

Elizabeth J. Hickson, SBA 09586000
Hickson Law, P.C.

4833 Spicewood Springs Road

Suite 200

Austin, TX 78759

(512)346-8597 phone

(512)346~2047 fax

